Citation Nr: 0911482	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  08-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel











INTRODUCTION

The Veteran served on active duty from September 1, 1995 to 
February 1, 1996; from October 1, 1996 to September 30, 1999; 
and from October 1, 2003 to February 15, 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefit sought on appeal.

In private medical opinions submitted by LG, a licensed 
psychological associate, dated in January 2006 and October 
2007, LG stated the Veteran was totally disabled and 
unemployable. Additionally, the Veteran asserted in his October 
2006 notice of disagreement, that he was entitled to a higher 
disability evaluation and individual unemployability. The Board 
finds that this is a claim for entitlement to a total rating 
due to unemployability.  In view of the decision below, this 
matter is REFERRED to the RO for further action. 


FINDING OF FACT

The veteran's symptoms of PTSD are manifested by occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: restricted affect; impairment of 
short-and long-term memory; impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way of 
letters from the RO to the Veteran dated in October 2005 and 
April 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he was 
expected to provide. Additionally, the April 2006 letter 
informed the Veteran of how the RO assigns disability ratings 
and effective dates if a claim for an increased rating is 
granted and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim. The service treatment 
records, VA medical records, private medical records, and lay 
statements from the Veteran are associated with the claims 
file. The Veteran was afforded VA examinations. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination 
as "necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay or 
medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; but 
does not contain sufficient medical evidence for the [VA] to 
make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's appeal 
has been obtained and the case is ready for appellate review.

The Merits of the Claim

The Veteran was granted service connection for PTSD in a July 
2006 rating decision and assigned a 30 percent disability 
rating, effective September 15, 2005. Subsequently in a 
December 2007 rating decision, the RO granted an earlier 
effective date of February 15, 2005.
                                             
The Veteran contends that his PTSD is more severely disabling 
than is reflected by the currently assigned 30 percent 
disability rating. Having carefully considered the Veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board will grant the claim and assign a 50 
percent disability evaluation.

Disability evaluations are determined by evaluating the extent 
to which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify various disabilities and the 
criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity of 
the disability is to be considered during the entire period 
from the initial assignment of the evaluation to the present 
time. Fenderson v. West, 12 Vet. App. 119 (1999). A Veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App 505 (2007). The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which 
accurately reflects all elements of disability, including the 
effects on ordinary activity. 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation. 38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994). 
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the Veteran is entitled to a combined 
rating where the symptomatology is distinct and separate. 
Esteban, at 262 (1994).

The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
are as follows: 

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and 
place; memory loss for names of close relatives, own 
occupation, or own name. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment 
in reality testing or communication (e.g., speech is at 
times illogical, obscure, or irrelevant) or any major 
impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 
Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. Id.

There is no question that GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, 
the GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned. See 38 
C.F.R. § 4.126(a).

In July 2006, the Veteran underwent a VA examination and 
reported problems during the past year and a worsening of his 
symptoms, to include lack of concentration and the inability to 
sleep. He reported nightmares and intrusive thoughts. The 
Veteran stated he was anxious, easily startled, short-tempered, 
and hypervigilient. He stated he was uncomfortable in, and 
avoided, large crowds. He reported no suicide attempts or panic 
attacks. The Veteran stated he worked at a VA hospital in the 
dialysis unit for the past year and worked regularly until the 
last two months during which he missed five days. He stated he 
was having difficulty getting along with others. He lived with 
his family and had no close friends. 

On examination, the examiner reported the Veteran was alert, 
cooperative,  appropriately dressed. He answered questions but 
did not volunteer a great deal of information. There were no 
loosened associations or flight of ideas. There were no bizarre 
motor movements or tics. His mood was subdued and somewhat 
tense. His affect was appropriate. He had no homicidal or 
suicidal ideation or intent. There was no impairment of thought 
processes or communication. There were no delusions, 
hallucinations, ideas of reference, or suspiciousness. He was 
oriented times three. His memory, both remote and recent, 
appeared to be good. Insight and judgment appeared to be 
adequate, as was his intellectual capacity. 

The examiner diagnosed the Veteran with PTSD and assigned a GAF 
of 53, noting the veteran had some impairment of interpersonal 
interactions and difficulty on the job.
 
In January 2006 letter, LG, a licensed psychological associate, 
diagnosed the Veteran with PTSD and assigned a GAF of 45. The 
Veteran reported intrusive thoughts, flashbacks, traumatic 
nightmares, distress at exposure to triggers that reminded him 
of past trauma, avoidance of conversation about his military 
service, estrangement and detachment from others, 
hypervigilence, and exaggerated startle response. The Veteran 
also reported sleep problems. 

LG stated that the Veteran was cooperative and normally 
dressed. He was soft spoken, and oriented to time, place and 
person. His mood was dysphoric, affect was restricted, judgment 
and insight were fair, and his thought process was linear. 
There was no current suicidal or homicidal ideation. LG stated 
the Veteran displayed symptoms of depression. LG opined that 
the Veteran's symptoms interfered significantly in his 
professional, social, and personal life. His hypervigilence and 
hyperarousal prevented him from being consistently productive. 
His problems with memory and concentration negatively impacted 
his ability to learn new skills. LG further stated the Veteran 
was severely compromised in his ability to initiate or sustain 
work or social relationships. His irritability and isolating 
behaviors were disrupting his family life. LG opined the 
Veteran was disabled and unemployable.

In October 2007, LG, a licensed psychological associate, stated 
that she had been treating the Veteran since September 2005. 
She reported the Veteran continued to struggle with his PTSD 
and presented with increased agitation. He reported nightmares 
were more frequent. He reported periods of "numbing out." The 
Veteran continued to experience significant disturbance in all 
areas of his life. He struggled with anger problems which 
affected him at home as well as work. His hypervigilance and 
hyperstartle reflex affected his productivity and reliability 
at work. He presented as more depressed with feelings of 
hopelessness. 

LG stated that due to the severity and chronicity of his 
symptoms, the Veteran's prognosis for recovery was poor. She 
stated he was highly likely to have marked worsening of his 
PTSD and depressive symptoms due to stressors inherent in any 
work environment. LG considered him to be permanently and 
totally disabled and unemployable. She diagnosed the Veteran 
with severe chronic PTSD and assigned a GAF of 37. 

The Veteran underwent a VA examination in December 2007 and 
reported that he had difficulty with sleep, and when he did 
sleep, he experienced "bad" nightmares and woke with a 
startle. He stated that he did not sleep with his wife and 
slept on the living room floor. He reported during the day he 
was anxious and tense. He had some startle response and 
hypervigilance. He was very isolated and withdrawn. He did not 
like to be around people. He stated he experienced a great deal 
of depression, loss of energy, and loss of interest. He said he 
came home and went in his room, not even wanting to socialize 
with his family. He stated he did not focus well, his 
concentration was off, and he often became irritable. He did 
report some intrusive memories, thinking about what happened in 
Iraq often. He avoided and did not like to hear news or talk 
about Iraq. He reported that he worked at VA as a dialysis 
technician. He said it was a challenge to work there because of 
his poor concentration and some difficulties relating to co-
workers. He reported he had not been written up or been in any 
trouble.

The examiner stated the Veteran was neatly groomed and dressed, 
and behaved normally. He did wear dark glasses the entire 
interview. He was pleasant, cooperative and polite, with no 
hostility or belligerence. He had good grammar and vocabulary. 
He was spontaneous and logical. There was no pressured speech, 
flight of ideas, or loose association. There were no 
hallucinations, delusions, paranoia, or ideas of reference. He 
was not homicidal or suicidal. His self confidence was 
decreased. He was depressed with psychomotor retardation, some 
anxiety, and irritability. The examiner reported the Veteran 
was oriented times four and alert. His fund of information and 
judgment were good, insight was poor, and his intelligence was 
average.

The examiner diagnosed the Veteran with PTSD and assigned a GAF 
of 45 to 50. The examiner noted the Veteran had become very 
isolated and withdrawn. The examiner noted the Veteran had 
problems dealing with the public and co-workers, however, he 
did get along with his supervisors. He could follow complex 
procedures. He had some problems with work stress, anxiety, 
depression and irritability.

In light of the above rating criteria, the overall evidence 
supports a schedular rating of 50 percent for PTSD. In this 
regard, the veteran's mood was irritable and anxious. The 
veteran had sleep impairment with reported nightmares. 
Moreover, the veteran experienced impaired insight and 
judgment. All examiners noted the Veteran experienced 
difficulty in establishing and maintaining effective work and 
social relationships, in part due to becoming isolated and 
withdrawn.

The record thus approximates findings consistent with 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, impaired 
judgment, and disturbances of motivation and mood, which more 
approximates the criteria for a 50 percent rating. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

However, the preponderance of the evidence does not show 
veteran's symptoms warrant a rating in excess of 50 percent. 
The veteran is not shown to have occupational and social 
impairment with deficiencies in most areas, such as judgment, 
thinking, or mood. For example, the veteran is not shown to 
have any suicidal ideation, obsessional rituals, or near 
continuous panic or depression affecting the ability to 
function independently. His speech was found to be normal. 
Further, the record does not indicate that he had any neglect 
of personal appearance and hygiene. 

Additionally, although LG considered the Veteran totally 
disabled and unemployable, both LG and VA examiners noted the 
Veteran has been consistently employed since 2005. (See July 
2006 VA examination). Although the Veteran expressed difficulty 
in associating with his co-workers, he did report that he got 
along well with his supervisors, had never been written up in 
regard to his performance and has not been in any trouble at 
work. (See December 2007 VA examination). While the VA 
examiners and LG both concluded the Veteran had difficulty in 
maintaining social and work relationships, there is no evidence 
of an inability to establish and maintain effective 
relationships, as required for a 70 percent disability 
evaluation.

Finally, in his October 2006 notice of disagreement, the 
Veteran cites a prior Board decision for a different veteran to 
contend that he is entitled to a 70 percent disability 
evaluation and individual unemployability or a 100 percent 
disability evaluation. In that decision, the Board noted the 
Veteran's treating doctor's statement "must be given a great 
deal of probative value." The prior Board decision has no 
precedential value to the present inquiry. Pursuant to 38 
C.F.R. § 20.1303 (2008), decisions of the Board are considered 
nonprecedential in nature. Each case is decided on the basis of 
the individual facts particular to each case in light of the 
applicable law and regulations.

In addition, and as noted above, in the evaluation of service-
connected disabilities, the entire recorded history, including 
medical and industrial history, is considered so that a report 
of a rating examination, and the evidence as a whole, may yield 
a current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity. 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41. The "treating physician rule," 
which holds that the opinions of treating physicians are 
dispositive to an issue, is not applicable to VA proceedings. 
However, the Board has carefully considered the opinions of the 
treating physician and the VA examiners in this matter. Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In this instance, the Board finds that based on the totality of 
the evidence, the veteran's disability approximates findings 
for a 50 percent disability evaluation. 

Extra-Schedular

In addition, the Board has considered whether this case should 
be referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration. The record reflects 
that the Veteran has not required frequent hospitalizations for 
the service-connected disability and that the manifestations of 
the disability are not in excess of those contemplated by the 
schedular criteria. In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation. Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is not 
in order.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).




ORDER

An initial rating of 50 percent for PTSD is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


